As filed with the Securities and Exchange Commission on April 1, 2013 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TALON THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 400 Oyster Point Blvd., Suite 200 South San Francisco, CA 94080 32-0064979 (State or other jurisdiction of Telephone (650) 588-6404 (I.R.S. Employer Incorporation or organization) (Address of principal executive offices) Identification No.) 2 (Full title of the Plan) Mr. Craig W. Carlson Sr. Vice President & Chief Financial Officer Talon Therapeutics, Inc. 400 Oyster Point Blvd., Suite 200 South San Francisco, CA 94080 Telephone: (650) 588-6404 Facsimile: (650) 588-2787 (Name and address of agent for service) Copies to: Christopher J. Melsha, Esq. Sean M. Nagle, Esq. Fredrikson & Byron, P.A. 200 South 6th Street, Suite 4000 Minneapolis, Minnesota55402 Telephone: (612) 492-7000 Facsimile:(612) 492-7077 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company þ CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered (1) Proposed Maximum Offering Price Per Share (2) Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee Common Stock, par value $.001 per share In addition, pursuant to Rule 416(c) under the Securities Act of 1933, this registration statement also covers an indeterminate amount of interests to be offered or sold pursuant to the employee benefit plan(s) described herein. Estimated solely for the purpose of determining the registration fee pursuant to Rule 457(c) and (h) and based upon the average of the low and high sales prices of the Registrant’s Common Stock on March 27, 2013, as reported on the OTCQB tier of the OTC Markets. 1 EXPLANATORY NOTE The purpose of this Registration Statement is to register 2,500,000 additional shares of Common Stock for issuance under the Registrant’s 2010 Equity Incentive Plan, as amended (the “Plan”), thus increasing the total number of shares registered for issuance under the Plan from 10,000,000to 12,500,000.With the exception of Part II, Item 8, the contents of the Registrant’s Registration Statement on Form S-8, Reg. No. 333-172229, are incorporated herein by reference. PART II Item 8.Exhibits. Exhibit Description Registrant’s 2010 Equity Incentive Plan, as amended through January 21, 2013 (incorporated by reference to Exhibit 10.1 to the Registrant’s Current Report on Form 8-K filed January 25, 2013). Form of Stock Option Agreement under the Registrant’s 2010 Equity Incentive Plan (incorporated by reference to Exhibit 4.2 to the Registrant’s Registration Statement on Form S-8 filed February 14, 2011, SEC File No. 333-172229). Form of Restricted Stock Agreement under the Registrant’s 2010 Equity Incentive Plan (incorporated by reference to Exhibit 4.3 to the Registrant’s Registration Statement on Form S-8 filed February 14, 2011, SEC File No. 333-172229). Amended and Restated Certificate of Incorporation of the Registrant, as amended through September 7, 2010 (incorporated by reference to Exhibit 3.1 to the Registrant’s Form 10-Q for the quarter ended September 30, 2010). Certificate of Amendment of Amended and Restated Certificate of Incorporation (incorporated by reference to Exhibit 3.1 to the Registrant's Current Report on Form 8-K filed April 6, 2012). Certificate of Designation of Series A-1 Convertible Preferred Stock (incorporated by reference to Exhibit 3.1 to the Registrant’s Current Report on Form 8-K filed June 11, 2010). Certificate of Amendment of Corrected Certificate of Designation of Series A-1 Convertible Preferred Stock (incorporated by reference to Exhibit 3.1 to the Registrant’s Current Report on Form 8-K filed January 10, 2012). Certificate of Designation of Series A-2 Convertible Preferred Stock (incorporated by reference to Exhibit 3.2 to the Registrant’s Current Report on Form 8-K filed June 11, 2010). Certificate of Amendment of Corrected Certificate of Designation of Series A-2 Convertible Preferred Stock (incorporated by reference to Exhibit 3.2 to the Registrant’s Current Report on Form 8-K filed January 10, 2012). Certificate of Designation of Series A-3 Convertible Preferred Stock (incorporated by reference to Exhibit 3.3 to the Registrant’s Current Report on Form 8-K filed January 10, 2012). Amended and Restated Bylaws of the Registrant, as amended (incorporated by reference to Exhibit 3.1 to the Registrant’s Form 10-Q for the quarter ended June 30, 2010). Opinion of Fredrikson & Byron, P.A. as to the legality of the securities being registered Consent of BDO USA, LLP, Independent Registered Public Accounting Firm Consent of Fredrikson & Byron, P.A. (included in Exhibit 5.1) Power of Attorney (included on signature page hereof) 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of South San Francisco, State of California, on April 1, 2013. Talon Therapeutics, Inc. By: /s/Steven R. Deitcher, M.D. Steven R. Deitcher, M.D. President and Chief Executive Officer POWER OF ATTORNEY Each person whose signature to this Registration Statement appears below hereby constitutes and appoints Steven R. Deitcher and Craig W. Carlson, and each of them, as his true and lawful attorney-in-fact and agent, with full power of substitution, to sign on his behalf individually and in the capacity stated below and to perform any acts necessary to be done in order to file all amendments to this Registration Statement and any and all instruments or documents filed as part of or in connection with this Registration Statement or the amendments thereto and each of the undersigned does hereby ratify and confirm all that said attorney-in-fact and agent, or his substitutes, shall do or cause to be done by virtue hereof.The undersigned also grants to said attorney-in-fact, full power and authority to do and perform any and all acts necessary or incidental to the performance and execution of the powers herein expressly granted. This Power of Attorney shall remain in effect until revoked in writing by the undersigned. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated: Signature Title Date /s/ Steven R. Deitcher President, Chief Executive Officer and Director April 1, 2013 Steven R. Deitcher, M.D. (Principal Executive Officer) /s/ Craig W. Carlson Senior Vice President and Chief Financial Officer April 1, 2013 Craig W. Carlson (Principal Financial Officer) /s/ Samir M. Gharib Controller, Director of Finance April 1, 2013 Samir M. Gharib (Principal Accounting Officer) /s/ Howard P. Furst Director April 1, 2013 Howard P. Furst, M.D. /s/ Paul V. Maier Director April 1, 2013 Paul V. Maier /s/ Howard H. Pien Director April 1, 2013 Howard H. Pien /s/ Leon E. Rosenberg Chairman of the Board April 1, 2013 Leon E. Rosenberg, M.D. /s/ Robert J. Spiegel Director April 1, 2013 Robert J. Spiegel, M.D. /s/ Elizabeth H. Weatherman Director April 1, 2013 Elizabeth H. Weatherman 3 INDEX TO EXHIBITS FILED HEREWITH Exhibit Description Opinion of Fredrikson & Byron, P.A. as to the legality of the securities being registered Consent of BDO USA, LLP, Independent Registered Public Accounting Firm 4
